RESPONSE TO APPLICATION FOR REHEARING.
The bill of exceptions shows that there was no conflict in the evidence that the wearing apparel,'which it was conceded was taken and carried away by the defendants, was the property of the plaintiff and taken from her possession, and furthermore, that both plaintiff’s and defendant’s evidence showed, without dispute, that defendants did not dispute or resist her claim, or deny her ownership, but on the contrary agreed with her to restore, and did restore, to her the possession of said goods. Upon reconsideration, we are of opinion that these facts put the question of her ownership,and defendants’ wrongful taking of the goods, without the pale of disputation or controversy between the parties, whereby those facts became conceded incidents of the case, and hence governed by the rule declared in Carter v. Chambers, 79 Ala. 223, in reference to the right of the trial court to state such incidents, without hypothesis, to the jury.
We, therefore, modify the former opinion, and hold that the charge-given by the court, ex mero motu, was not cause of reversal.
Rehearing granted; former judgment of reversal set aside, and judgment of the court below affirmed.
Affirmed.